      Case: 1:17-cv-01099 Document #: 111 Filed: 10/09/18 Page 1 of 2 PageID #:759



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


CHARLOTTE BRENT-BELL,                             )
                                                  )          Case No. 17 C 1099
             Plaintiff,                           )
                                                  )
             v.                                   )
                                                  )
The CITY OF CHICAGO, et al.,                      )
                                                  )
             Defendants.                          )          JURY TRIAL DEMANDED
                                                  )


                                     NOTICE OF MOTION

To:     All Counsel of Record

        Please take notice that on Friday, October 19, 2018 at 9:30 a.m. counsel for Plaintiff shall
appear before the Honorable Joan B. Gottschall in her usual courtroom, at 219 South Dearborn
Street in Chicago, Illinois, and present Plaintiff’s Motion to Withdraw Appearance.

                                                             Respectfully submitted,

                                                             /s/ Aisha N. Davis
                                                             One of Plaintiff’s Attorneys

Arthur Loevy
Jon Loevy
Steven Art
Julie Marie Goodwin
Sean Starr
Aisha N. Davis
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
Phone: (312) 243-5900
Fax: (312) 243-5902

                                 CERTIFICATE OF SERVICE

      I, Aisha N. Davis, an attorney, certify that on October 9, 2018, I served this Notice of
Motion on all counsel of record via the Court’s CM/ECF system.
Case: 1:17-cv-01099 Document #: 111 Filed: 10/09/18 Page 2 of 2 PageID #:760




                                         /s/ Aisha N. Davis
                                         Aisha N. Davis
                                         Attorneys for Plaintiff
